EXHIBIT 10.40
March 5, 2010
PERSONAL AND CONFIDENTIAL
Mr. Byrne Mulrooney
2301 Vernon Drive
Charlotte, NC 28211
Dear Byrne,
     We are delighted to extend to you this offer of employment with Korn/Ferry
International as CEO, Futurestep effective March 15, 2010 or such other date as
may be mutually agreed upon. Verbal and written acceptance of this offer of
employment must be received within two weeks from the date of this letter or the
offer becomes void. The purpose of this letter is to confirm the terms of this
employment offer including responsibilities and reporting relationships,
compensation, employee benefits, and professional requirements.
Base Salary
     Your entry compensation program will be comprised of a monthly base salary
of $25,000.00 payable in semi-monthly increments.
Management Stipend
     The firm has agreed to pay you a monthly cash stipend of $8,333.33 that
will be paid in equal semi-monthly increments.
Annual Incentive Award
     You will be eligible for an annual incentive award of up to $800,000 (cash
and LTIP) with a target annual incentive award of $400,000 (cash and LTIP). This
award will be based on an appraisal of your achievements in meeting MBOs, which
will be established and agreed upon by you and Korn/Ferry within ninety
(90) days of your date and each year thereafter.

 



--------------------------------------------------------------------------------



 



Mr. Byrne Mulrooney
March 5, 2010
Page 2
Equity
     Management will recommend to the Compensation Committee that you be awarded
$400,000 of restricted shares. This award will be issued effective on the later
of your date of hire or the date it is approved by the Committee and will vest
in four installments on the 1st, 2nd, 3rd, and 4th anniversary of the effective
date of the grant.
Employee Benefits
     The following paragraphs describe Korn/Ferry’s employee benefit programs as
currently constituted. Please be aware that these programs are subject to
change. If they are modified in the future, you will continue to be eligible for
such benefits as are provided to other CEO’s of the firm.
     As CEO, Futurestep, you will be entitled to ten holidays per year, twenty
days vacation, and fifteen days sick leave. You will also be enrolled in the
firm’s group insurance program which includes life, accidental death and
dismemberment, and health benefits.
     Life insurance coverage will be three times your base salary up to a
maximum of $1,500,000. You may also enroll for supplemental employee-paid life
insurance coverage. If you elect this coverage, you will pay the premium cost
through payroll deduction. Your eligibility will take effect 30 days after your
first day of employment and your completion of the enrollment forms.
     You may also participate in the firm’s health benefits plan, which includes
medical, dental, and vision care coverage. Based on the plan you select, your
monthly contribution for health benefits coverage will range from $80 — $280 for
the Preferred Provider Plan (PPO) or $50 — $140 for the Health Maintenance
Organization Plan (HMO) depending on the number of family members covered. Your
payments will be made through payroll deductions and may be done on a pre-tax
basis if you choose to participate in the Flexible Spending Plan described
below. Your eligibility for health benefits will take effect 30 days after your
first day of employment and your completion of the enrollment forms.
     You will also have the opportunity to enroll in Korn/Ferry’s Flexible
Benefit Account Plan. This is a Section 125 plan by which you may: (1) defer a

 



--------------------------------------------------------------------------------



 



Mr. Byrne Mulrooney
March 5, 2010
Page 3
portion of your income on a pre-tax basis, (2) pay your contribution for
dependent health coverage, (3) be reimbursed for certain health expenses not
covered by insurance, and (4) be reimbursed for dependent (child or elder) care
expenses. You are eligible to enroll in this plan after you have completed
30 days of employment and have enrolled in the group health plan. If you do not
enroll at that time, you must wait until the annual enrollment in November.
     After you have completed 30 days of employment, the firm will provide you
with short-term disability coverage. This coverage will protect you against loss
of income if you are unable to work because you are disabled due to a non-work
related illness or injury. If you become disabled, this benefit provides
70 percent of your basic weekly salary to a maximum of $2,500 per week for up to
12 weeks. You would be eligible to receive benefits under this program after you
have been disabled for seven calendar days.
     In addition, you may enroll in the firm’s group long-term disability
insurance program which provides disability benefits of 60 percent of your
monthly base salary to a maximum of $10,000 per month. The monthly premiums for
this benefit are based on your salary. If you elect this benefit, the firm will
pay 75 percent of the premium and you will pay the remaining 25 percent through
payroll deduction. Your eligibility for enrollment for long-term disability
benefits will take effect 30 days after your first day of employment.
     As CEO, Futurestep, the firm will also provide you $500,000 in travel
accident insurance. You may also enroll in the firm’s family travel accident
insurance program which extends your coverage to 24 hours, whether traveling for
business or pleasure, and provides 24-hour coverage to your dependents for
travel accidents. If you elect this benefit, you will pay the premium cost
through a payroll deduction.
     You may participate in the Korn/Ferry International Employee Tax Deferred
Savings Plan which is a qualified 401(k) plan. Tax-deferred employee
contributions can begin on the fiscal quarterly enrollment period following six
months of employment. You will become eligible for employer contributions on the
fiscal quarterly enrollment date after you have been employed for one year.
     You may also participate in the Korn/Ferry International Employee Stock
Purchase Plan. This plan allows you to purchase Korn/Ferry stock at a discount
to fair market value. Through payroll deductions, you may purchase the

 



--------------------------------------------------------------------------------



 



Mr. Byrne Mulrooney
March 5, 2010
Page 4
stock at price equal to 85% of the fair market at the end of the offering
period. Employee contributions can begin on the first plan enrollment period
following six months of employment. If you do not enroll at that time, you may
enroll during any following enrollment period.
     Your benefits package with enrollment forms and plan descriptions are
enclosed in this envelope. Coverage in Korn/Ferry’s employee benefits programs
is dependent upon your timely completion and our receipt of all forms and
materials required for enrollment.
Executive Benefits
     The following paragraphs describe Korn/Ferry’s executive benefit programs
as currently constituted. Please be aware that these programs are subject to
change. If they are modified in the future, you will continue to be eligible for
such benefits as are provided to other CEO’s of the firm.
     On the date you become eligible for the health benefits plan, you will
automatically be enrolled in the Executive Medical Plan. This plan provides you
with additional benefit payments, above those paid under the standard group
health insurance, as well as reimbursement for certain medical services not
covered under the group health insurance. Your coverage under this plan will be
a maximum of $2,500 per year. Further information about this program will be
provided with your benefits package.
     You will be eligible to participate in the ECAP plan. This is a
non-qualified deferred compensation plan which allows participants to make
pre-tax deferrals of up to 90% of salary and 100% of bonus. Deferrals you make
are immediately 100% vested and you have a choice of investment options. Full
details will be provided to you during the next deferral election period. To the
extent permissible under such plan, you may be able to make contributions to the
plan within the first six (6) months of your employment.
     After completing one year of employment, you may also participate in the
College Tuition Program. This partner benefit provides $2,000 per year up to a
maximum of $8,000 for each dependent child enrolled full-time as an
undergraduate in an accredited college or university.

 



--------------------------------------------------------------------------------



 



Mr. Byrne Mulrooney
March 5, 2010
Page 5
     As a CEO, you will also receive $450 per month as an automobile allowance.
Professional Requirements
     As part of your employment by Korn/Ferry, we also ask that you provide a
detailed description of your job history and educational background. A form for
this purpose is enclosed. The information you provide concerning past employment
and educational history will be verified by the firm. Your employment is
contingent on the accuracy of the information you provide.
     Pursuant to the Immigration and Nationality Act, our firm is required to
verify the identity and employment eligibility of all new hires. In order to
comply with this legal obligation, we must complete an Employment Eligibility
Verification Form I-9 within three days of hire. We have enclosed a Form I-9 for
your review. Please note that you will need to provide either (i) one document
from “List A” or (ii) one document from “List B” and one document from “List C”
of the form (see page two of the enclosed I-9 Form). If you anticipate having
difficulty completing the Form I-9 or producing the required documents, please
contact me.
     Further, all Korn/Ferry employees are required to review and acknowledge
the firm’s Code of Business Conduct, Code of Business Conduct and Ethics,
Non-Harassment and Non-Discrimination Policy, Information Technology Security
Policies and Procedures, Policy Statement Regarding Insider Trading, Media
Contacts, and Securities Analysts, Policy Statement Prohibiting Payments to
Foreign Government Agencies and Officials, Political Parties, Leaders and
Candidates, and False Entries in Books and Records, and the Agreement To Protect
Confidential Information which govern all aspects of our professional practice.
Copies of the Codes, Policies and Agreement are enclosed. Your employment is
contingent on your abiding by the provisions of these documents. Please review
them carefully and return the signed acknowledgment forms with your acceptance
of this offer. Please keep the Codes and Policies as well as a copy of the
Agreement to Protect Confidential Information for your personal files.

 



--------------------------------------------------------------------------------



 



Mr. Byrne Mulrooney
March 5, 2010
Page 6
Business Information and Non-Competition
     Please review the following clause with care. In accepting this offer of
employment with Korn/Ferry, you are making a personal commitment to adhere to
the provisions set forth below.
     In consideration of your employment by Korn/Ferry International, you agree
that during the term of your employment, except as necessary to carry on the
business of the Corporation, and after the expiration of your employment, you
shall not, directly or indirectly, use or disclose to any person, firm, or
corporation, any candidate list, personal histories or resumes, employment
information, business information, customer lists, business secrets or any other
information not generally known in the industry concerning business or policies
of the firm, including, but not limited to the firm’s list of clients or
placement candidates.
     You further agree that during the term of your employment, and for the two
year period immediately subsequent to the expiration of your employment, you
will not directly or indirectly (as owner, principal, agent, partner, officer,
employee, independent contractor, consultant, stockholder or otherwise)
(1) solicit or accept any executive search assignment from, or otherwise attempt
to provide services then provided by the firm to, any existing client of the
firm or its subsidiaries or affiliates or any person who has been a client of
the firm or its subsidiaries or affiliates during the preceding two years,
(2) solicit for employment or otherwise attempt to engage the services of any
employee of the firm or its subsidiaries or affiliates. The term “client” as
used in this clause shall mean only clients as to which you, at any time during
the three years preceding termination of employment, contacted or engaged in
activities on behalf of the firm.
Acceptance of Employment
     You understand that your employment with Korn/Ferry International is an
employment “at will” and this arrangement may be altered only in writing by the
Vice President of Human Resources of Korn/Ferry International.
     Upon your acceptance of this offer of employment, please acknowledge your
agreement with the terms set forth in this letter by signing in the designated
space below. A copy of this letter is enclosed for your records.

 



--------------------------------------------------------------------------------



 



Mr. Byrne Mulrooney
March 5, 2010
Page 7
     Please also complete and sign the enclosed documents and return them to me
with your signed letter:

  •   Personnel Information Form (Section A)     •   Employment and Education
History Form     •   I-9 Form     •   W-4 Form     •   Employee Authorization
for Automatic Deposits Form (optional)     •   Diners Club Corporate Card
Application     •   Agreement To Protect Confidential Information     •  
Non-Harassment/Non-Discrimination...: Acknowledgement Form     •   Code of
Business Conduct: Acknowledgment Form     •   Code of Business Conduct and
Ethics: Acknowledgement Form     •   Insider Trading Policy: Acknowledgment Form
    •   Policy Statement Prohibiting ...: Acknowledgment Form     •   IT
Security Policies and Procedures: Acknowledgment Form     •   Business Travel
and Expense Reporting: Acknowledgement Form

     I look forward to your joining us and to your success with Korn/Ferry
International. If you have any questions, please don’t hesitate to call me.

            Sincerely,

Gary D. Burnison
Chief Executive Officer
                     

         

ACCEPTED:

          /s/ Byrne Mulrooney

 
Byrne Mulrooney   /s/ Gary D. Burnison

 
Date    

 